              Case 2:20-cv-00381-RSL-TLF Document 28 Filed 02/03/21 Page 1 of 2




 1   Diane Babbitt
     FOLEY & MANSFIELD, PLLP
 2   999 Third Avenue, Suite 3760
     Seattle, WA 98104
 3   Telephone: (206) 456-5360
     dbabbitt@foleyrnansfield.com
 4
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                             AT TACOMA
 9
     CALEB GUTTING,                                    Civil Action No.
10                                                     2:20-cv-00381-RSL-TLF
                    Plaintiff,
11                                                     STIPULATED MOTION AND
              vs.                                      ORDER EXTENDING
12                                                     DISCOVERY DEADLINE
     SEA CON LLC,
13
                    Defendant.
14

15
                                            STIPULATION
16

17          Pursuant to LCR 16(b)(6), Defendant Sea Con, LLC, together with Plaintiff, respectfully

18   requests the Court enter an order continuing the deadline for completion of discovery from

19   February 2, 2021 to February 10, 2021. This brief extension would allow new counsel for

20   Defendant Sea Con, LLC to become familiar with the facts and issues in the case necessary to
21   continue the defense.

22   Ill
23   Ill
24   Ill
25   Ill
26   Ill
27   Ill

     STTPULATED MOTION AND ORDER EXTENDfNG DISCOVERY                      Foley & Mansfield, PLLP
     DEADLINE                                                            999 Third Avenue. Suite 3760
                                                                              Seattle, WA 98104
                                                                          Telephone: (206) 456-5360
     1881698 vi
              Case 2:20-cv-00381-RSL-TLF Document 28 Filed 02/03/21 Page 2 of 2




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

 2
3
     THE LAW OFFICE OF THOMAS G.                      CROTTY & SON LAW FIRM, PLLC
4    JARRARD, PLLC

5    By /s/ Thomas G. Jarrard                         By /s/ Matthew Z. Crotty
     Thomas G. Jan-ard, WSBA No. 39774                Matthew Z. Crotty, WSBA No. 39284
6    1020 N. Washington                               905 West Riverside, Suite 404
7    Spokane, WA 99201                                Spokane, WA 99201
     Phone: (425) 239-7290                            Phone: (509) 850-7011
8    Counsel for Plaintiff                            Counsel for Plaintiff

9    FOLEY & MANSFIELD, PLLP
10
11   By /s/ Diane C. Babbitt
     Diane C. Babbitt, WSBA No. 17956
12   999 Third Ave., Ste. 3760
     Seattle, WA 98104
13   asbestos-sea@foleymansfield.com
     Counsel for Sea Con, LLC
14

15
                                                ORDER
16
        PURSUANT TO STIPULATION, IT IS SO ORDERED THAT THE DEADLINE FOR
17   COMPLETION OF DISCOVERY rs MARCH 2, 2021.
18
            DATED THIS THIRD DAY OF FEBRUARY, 2021
19

20
21

22
                                                          � )f (Jn;_k
23                                                      Honorable Theresa L Fricke
                                                        U.S. Magistrate Judge
24
25
26

27

     STIPULATED MOTION AND ORDER EXTENDING DISCOVERY DEADLINE            Foley & Mansfield, PLLP
                                                                        999 Third Avenue. Suite 3760
                                                                             Seattle, WA 98104
                                                                         Telephone: (206) 456-5360
     1881698 vi
